     Case 3:18-cv-01836-JLS-AHG Document 76 Filed 10/15/20 PageID.1215 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    AARON RAISER,                                       Case No.: 18-CV-1836 JLS (AHG)
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13    v.                                                  MOTION FOR
                                                          RECONSIDERATION
14    HON. TIMOTHY CASSERLY, et al.,
15                                    Defendants.         (ECF No. 72)
16
17          Presently before the Court is Plaintiff Aaron Raiser’s Ex Parte Application For
18    Reconsideration (“Mot.,” ECF No. 72). Plaintiff asks the Court to reconsider its August
19    25, 2020 Order in which the Court granted Defendants’ motion to dismiss and dismissed
20    Plaintiff’s First Amended Complaint with prejudice.            After considering Plaintiff’s
21    arguments and the law, the Court DENIES the Motion.
22          Federal Rule of Civil Procedure 59(e) permits a party to move a court to alter or
23    amend its judgment. In the Southern District of California, a party may apply for
24    reconsideration “[w]henever any motion or any application or petition for any order or
25    other relief has been made to any judge and has been refused in whole or in part.” Civ.
26    L.R. 7.1(i)(1). The moving party must provide an affidavit setting forth, inter alia, new or
27    different facts and circumstances which previously did not exist. Id.
28          “A district court may grant a Rule 59(e) motion if it ‘is presented with newly

                                                      1
                                                                                18-CV-1836 JLS (AHG)
     Case 3:18-cv-01836-JLS-AHG Document 76 Filed 10/15/20 PageID.1216 Page 2 of 2



 1    discovered evidence, committed clear error, or if there is an intervening change in the
 2    controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (internal quotation
 3    marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en
 4    banc)). Reconsideration is an “extraordinary remedy, to be used sparingly in the interests
 5    of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop,
 6    229 F.3d 877, 890 (9th Cir. 2000). Ultimately, whether to grant or deny a motion for
 7    reconsideration is in the “sound discretion” of the district court. Navajo Nation v. Norris,
 8    331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters., 229 F.3d at 883).
 9          Plaintiff has not presented any newly discovered facts or intervening changes in the
10    controlling law, and the Court does not find extraordinary circumstances that would justify
11    reconsideration. See generally Mot. Instead, Plaintiff argues this Court “fails to address
12    the facts of the complaint,” Mot. at 1, and “never addresses all of Plaintiff’s legal
13    arguments,” Mot. at 2. Plaintiff raises the “same arguments, facts and case law” that this
14    Court already considered, which is insufficient grounds to grant reconsideration. See
15    Wargnier v. National City Mortg. Inc., No. 09cv2721–GPC–BGS, 2013 WL 3810592, at
16    *2 (S.D. Cal. July 22, 2013) (denying motion for reconsideration where the motion
17    reflected the same arguments, facts, and case law that were previously considered and ruled
18    upon by the court). The Court therefore DENIES the Plaintiff’s Motion to Reconsider.
19          IT IS SO ORDERED.
20    Dated: October 15, 2020
21
22
23
24
25
26
27
28

                                                   2
                                                                               18-CV-1836 JLS (AHG)
